Citation Nr: 0304577	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the neck of the right 
femur while hospitalized at the Topeka VA Medical Center on 
July 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 30, 1969 to April 4, 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the neck of the right 
femur. 


FINDINGS OF FACT

1.  The veteran was admitted to the Topeka VA Medical Center 
in July 1999 for treatment of gastrointestinal bleeding, 
malnutrition, anemia and alcohol abuse, with additional 
diagnoses of alcohol induced cerebral ataxic syndrome, 
nicotine dependence, degenerative joint disease, and a 
history of seizure disorder secondary to alcohol withdrawal.  

2.  On July 25, 1999, while hospitalized at the Topeka VA 
Medical Center, the veteran fell out of bed and fractured the 
neck of his right femur.

3.  The fracture of the neck of the veteran's right femur was 
not due to the veteran's willful misconduct or failure to 
follow instructions; it was proximately caused by an error in 
judgment or similar instance of fault on the part of VA in 
furnishing the veteran's hospital care.




CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of a fracture of the neck of the right 
femur on July 25, 1999, while hospitalized at the Topeka VA 
Medical Center, have been met.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran filed his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
fracture of the neck of right femur in September 1999, the 
version of 38 U.S.C.A. § 1151 enacted by § 422(a) of Pub. L. 
No. 104-204, which became effective October 1, 1997, applies 
to his claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows: 

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner 
as if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B) an event not reasonably 
foreseeable . . .

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. See 38 C.F.R. § 3.358 (2002).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b) (2002).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, and that the additional 
disability was not merely coincidental therewith.  The mere 
fact of aggravation, alone, will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury suffered as a result of 
hospitalization, an examination, or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) (2002).

The evidence of record includes a discharge summary dated on 
July 30, 1999 relating that the veteran was transferred to 
Topeka VA Medical Center from Labette County Hospital with 
diagnoses of possible gastrointestinal bleed, malnutrition, 
anemia, and alcohol abuse.  A long history of alcohol 
dependence was noted.  A past medical history of alcohol 
abuse, malnutrition, alcohol induced cerebral ataxic 
syndrome, and seizure disorder was also noted.  Physical 
examination showed a very thin male who was lethargic and 
somewhat agitated.  He had general weakness and stated he was 
unable to stand or walk.  The hospital course involved 
psychiatric care for behavior problems and confusion, 
physical therapy for strength and ambulation, close 
monitoring for weight, and transfer to Kansas City VA for 
evaluation and surgery of a right hip fracture.  The 
discharge summary reported that the veteran's general 
condition improved gradually, but that he crawled out of bed 
and was found on the floor on the morning of July 25, 1999.  
The neck of his right femur had been fractured.

Medical treatment notes indicate that the veteran had an 
unsteady gait, was somewhat confused and very unsteady on his 
feet on July 13, 1999.  On July 14 he required frequent 
observation.  A day later he was unable to stand or walk due 
to leg weakness.  He remained confused on July 16 and was 
described as very weak and unsteady on his feet on July 17.  
On July 18 the veteran was placed in a Geri chair because he 
was trying to crawl out of the foot of the bed.  The next day 
he was put in the Geri chair in front of the nursing station 
for close observation due to restlessness, confusion and 
trying to climb out of bed or chair without assistance.  On 
July 20 he was in the Geri chair at the nursing station due 
to his being confused and trying to get up without 
assistance.  He was brought to urgent care after a fall in 
his room on July 21.  He had a left ear laceration on the 
inner lobe.  On July 22 he was placed at the nursing station 
for close observation after he crawled out of bed and was 
clenching onto the side rail.  On July 23 he was placed up in 
the Geri chair.  On July 24 it was noted that the veteran was 
found wandering out of the assigned bed and into the hallway 
twice the previous night, so the side rails were placed 
upward and locked.  A note taken at 4:03 a.m. on July 25, 
1999 shows that the veteran was experiencing increased 
confusion, wandering into the hallway, and showing an 
unsteady gait.  The discharge summary indicates that he was 
found on the floor on the morning of July 25th.  A x-ray of 
the right hip showed a right femoral neck fracture.  

During a hearing before the Board sitting at Wichita in 
December 2001, the veteran testified that he cannot recall 
what caused him to fall.  He was told that he crawled out of 
bed or fell out of bed.  The veteran also testified that his 
wrist band said that he was a fall risk.  

The Board finds that the veteran's right hip fracture was the 
result of an error in judgment or similar instance of fault 
by VA.  The Board observes that the veteran entered the VA 
Medical Center with an un-fractured right hip and left the 
facility some ten days later with a fractured right hip.  His 
admission into the VA facility was not for treatment of 
problems involving the right hip.  Rather, it was for 
treatment of alcohol abuse, gastrointestinal problems, 
malnutrition, and anemia, none of which relate to the right 
hip.  Furthermore, after the first week of the veteran's 
stay, it must have been evident that there was a need for 
additional care to prevent the veteran from falling.  That 
the hospital staff recognized this fact is shown by their 
actions in assisting the veteran in ambulating, locking the 
handrails of his bed in place, and placing him at the nursing 
station for closer observation.  Nevertheless, there is no 
evidence in the file of any such preventive actions 
immediately prior to the veteran being found on the floor on 
the morning of July 25, 1999-as related in the July 30 
discharge summary.  Again, this was despite the fact that 
only one day earlier the veteran was found wandering around 
out of bed twice, prompting the nurse to place three side 
rails upward and into a locked position.  His confusion and 
unsteadiness of gait were well known prior to July 25.  He 
even fell several days earlier.  Consequently, the Board 
concludes that an error in judgment or similar instance of 
fault did occur and resulted in the veteran's right hip 
fracture.  While the Chief of Staff of the hospital rendered 
an opinion by letter dated in December 1999, that appropriate 
care was provided prior to and following the fall, he 
provides nothing in the way of rationale to support that 
position, leaving the Board unpersuaded.  Given the 
circumstances of the veteran's hospital stay, especially his 
difficulties with confusion and unsteadiness, and the absence 
of evidence that the veteran's fall was the result of willful 
misconduct or a failure to follow instructions, the Board 
finds that the injury sustained by the veteran was as likely 
as not due to error in judgment or other similar instance of 
fault.  The veteran is entitled to an award of compensation 
benefits under 38 U.S.C.A. § 1151.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
implementing regulations.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete, he was 
notified of the evidence needed to substantiate the claim 
through the rating decision and statement of the case.  These 
documents relate what is required to substantiate a claim 
under 38 U.S.C.A. § 1151 and relate that what has not been 
shown in this case is that the veteran's fall was caused by 
VA care or that the veteran was being provided treatment.  A 
letter dated in June 2002 relates how VA would assist the 
veteran in obtaining evidence.  38 U.S.C.A. § 5103(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the new obligations under VCAA and its implementing 
regulations by the June 2002 letter.  No additional notice is 
required.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d) (2002)).  Moreover, 
given that the Board is granting the veteran's claim for 
benefits, further development of this claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the neck of the right femur is 
granted, subject to regulations governing the payment of such 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

